Citation Nr: 0203894	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-08 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant's award of improved death pension 
benefits was properly terminated as of October 1, 1998, on 
the basis that her annual income exceeded the income limit 
for such benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  He died in December 1991.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which terminated the appellant's 
award of improved death pension benefits effective October 1, 
1998, on the basis that her annual income exceeded the income 
limit for such benefits.


FINDINGS OF FACT

1.  In connection with her original application for improved 
death pension benefits submitted in December 1991, the 
appellant reported that her only source of income was a 
retirement pension in the amount of $209 per month.  

2.  In March 1992, the appellant was awarded improved death 
pension benefits effective from January 1, 1992.

3.  Beginning in September 1998, in addition to retirement 
benefits in the amount of $249.94 per month, the appellant 
also had additional income from the Social Security 
Administration in the amount of $361 per month, resulting in 
a total annual income of $7,331.28.  

4.  The RO determined that the income constituted countable 
income for pension purposes and, effective October 1, 1998, 
terminated the appellant's improved death pension benefits.

5.  The appellant presented evidence of unreimbursed medical 
expenses in the amount of $619.46 incurred in 1998.

6.  The appellant has not presented any evidence 
demonstrating that her income in 1999 and later years was 
less than the income in 1998.

CONCLUSION OF LAW

The appellant's award of improved death pension benefits was 
properly terminated as of October 1, 1998, on the basis that 
her annual income exceeded the income limit for such 
benefits, and evidence warranting resumption of such benefits 
during subsequent years has not been presented.  38 U.S.C.A. 
§ 1521 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C. § 5103A. 

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes the 
discussions in the statement of the case (SOC), and letters 
sent to the appellant informed her of the information and 
evidence needed to substantiate this claim and complied with 
the VA's notification requirements.  The RO supplied the 
appellant with the applicable regulations in the SOC as well 
as advising her of the types of evidence needed to 
substantiate her claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has submitted information regarding 
her financial status.  The appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim.  The 
Board does not know of any additional relevant evidence that 
is available.  She has canceled a personal hearing.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new law would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Therefore, there is no prejudice to the 
appellant in proceeding with this appeal and the Board will 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

The record shows that after the veteran's death in December 
1991, the appellant filed a claim for death pension for a 
surviving spouse.  The improved pension eligibility 
verification form which she submitted in February 1992 
reflects that she reported that her only income was a 
retirement payment in the amount of $209.  She denied 
receiving any retirement income, dividends, interest, life 
insurance, or any other income.  

By decision letter dated in March 1992, the appellant's claim 
for improved death pension benefits was approved and the 
appellant was notified that she would be entitled to pension 
benefits of $204 per month for the period from January 1, 
1992.  The appellant was also advised that her pension rate 
depended on her income, and that it would be adjusted 
whenever the income changed.  She was further advised that 
she must notify the VA immediately whenever there were any 
changes in her income.

Beginning in September 1998, in addition to retirement 
benefits in the amount of $249.94 per month, the appellant 
also had additional income from the Social Security 
Administration in the amount of $361 per month, resulting in 
a total annual income of $7,331.28.  The RO determined that 
the income constituted countable income for pension purposes, 
and, effective October 1, 1998, terminated the appellant's 
improved death pension benefits.  A letter from the RO to the 
appellant dated in February 1999 shows that the RO terminated 
her pension effective October 1, 1998, on the basis that her 
income of $7,331 exceeded the maximum annual rate of $5,808.  

Subsequently, in March 1999, the appellant submitted a letter 
in which she expressed her disagreement with the decision.  
She stated that she was under a doctor's care, and had no 
insurance for medical expenses.  She also said that she had 
expenses for maintaining a vehicle due to the fact that she 
lived in a remote area where transportation was needed.  In 
addition, she reported having expenses for water, septic tank 
maintenance, phone bills, buying clothes, satellite 
television, and electricity.  She stated that her income from 
Social Security and her retirement benefits were not enough 
to cover those expenses.  She enclosed copies of bills.  The 
Board notes that a Medical Expense Report submitted by the 
appellant in January 1999 reflects that her unreimbursed 
medical expenses paid in 1998 amounted to $619.46.  

A letter from the Social Security Administration shows that 
as of January 1999 the appellant's benefits rose to $365 per 
month.  

III.  Applicable Law and Regulations

The surviving spouse of a veteran is entitled to receive VA 
improved death pension where the veteran satisfies the 
service requirements of section 1521(j) or, at time of death, 
was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability. See 38 
U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement 
exists if, among other things, the surviving spouse meets the 
net worth requirements and has an annual income not in excess 
of the applicable maximum annual pension rate. See 38 
U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 
3.274.  The maximum annual rate is periodically increased 
from year to year. See 38 C.F.R. § 3.23(a).  This maximum 
amount is determined by statute as promulgated by Congress; 
it is not set by VA, nor may VA amend or waive the statutory 
provisions.  The maximum rate of an improved death pension is 
reduced by the amount of the countable annual income of the 
surviving spouse. See 38 C.F.R. § 3.23(b).  

The statute and VA regulations provide that "annual income", 
as defined by statute and applicable regulation, includes 
payments of any kind from any source, unless explicitly 
exempted by statute or regulation. 38 U.S.C. § 1503; 38 
C.F.R. § 3.271; see also 38 C.F.R. § 3.272 (setting forth 
exclusions from income).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718 
(West 1991), child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.

IV.  Analysis

With respect to the computation of income, in general, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272.  Proceeds received from a pension plan or retirement 
account are not included in the list of "Exclusions from 
income" noted in 38 C.F.R. § 3.272.  The regulations clearly 
contemplate the inclusion of a retirement payment as income. 
See Hermogenes v. Brown, 9 Vet App 75 (1996).  Similarly, 
Social Security income is not excluded.  Therefore, the RO 
was correct in counting both of the sources of income.  

Regarding the appellant's contention that the bills she 
submitted are sufficient evidence to warrant resumption of 
her benefits, the Board notes that the documents show that 
she has a variety of expenses.  However, only the medical 
expenses may provide a basis for reducing the countable 
income.  Her medical expenses for 1998 were not high enough 
to reduce her income to the level where she would be entitled 
to pension.  Therefore, the documents do not provide the 
information necessary to demonstrate entitlement to death 
pension benefits.  

With respect to the appellant's assertion that she is not 
able to work, the Board notes that this does not provide a 
basis for resumption of pension because the pension was not 
terminated on the basis of income from employment.  

In summary, the RO determined that the Social Security income 
was countable income for pension purposes, and, effective 
October 1, 1998, terminated the appellant's improved death 
pension benefits because her income exceeded the applicable 
maximum annual pension rate.  The level of unreimbursed 
medical expenses which she has reported is not high enough to 
reduce her income to a level where she would qualify for 
pension.  The appellant has not presented sufficient evidence 
demonstrating that her income in 1999 and later was less than 
the income in 1998.  Accordingly, the Board concludes that 
the appellant's award of improved death pension benefits was 
properly terminated as of October 1, 1998, on the basis that 
her annual income exceeded the income limit for such 
benefits, and evidence warranting resumption of such benefits 
during subsequent years has not been presented.



ORDER

The appellant's award of improved death pension benefits was 
properly terminated as of October 1, 1998, on the basis that 
her annual income exceeded the income limit for such 
benefits.  Resumption of such benefits is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

